Citation Nr: 1528351	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Among other things, a TDIU was denied therein.  The Veteran appealed this determination.  Review of his paper and electronic claims files at this time shows that Board adjudication cannot proceed yet.  As such, this matter is REMANDED for additional development.  


REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's claim of entitlement to a TDIU cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).  
Here, VA treatment records dated into November 2012 are available.  Some of the records concern the effects of the Veteran's service-connected disabilities.  Others dated from November 2012 to present therefore likely exist.  Yet only one, dated in August 2013, is available.  A request or requests for all outstanding pertinent VA treatment records must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Pertinent private treatment records for the Veteran also are available.  They are from Drs. R.T. and B.G. and are dated between June and December 2010.  It thus is possible that others exist.  The Veteran must be asked to submit or provide enough information to identify and locate all of them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Opinion

If a VA medical examination and/or VA medical opinion has been provided, VA's duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination and/or opinion are/is adequate when it allows the Board to perform a fully informed adjudication.  Id.  The Veteran's entire history accordingly must be taken into account.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent VA medical examinations concerning his service-connected disabilities in November 2012.  Each included an opinion concerning his ability to work.  However, very little to no rationale was provided for these opinions.  Insufficient explanation was provided to support the determination made, in other words.  Additionally, none of the opinions were based on the Veteran's entire history.  The interview of the Veteran at each examination included some information about his employment history, but much remains unknown.  Foremost in this regard is information surrounding his return to teaching for the 2009-2010 school year after he stopped teaching following the 2003-2004 school year.  The outstanding pertinent VA and/or private treatment records may fill in this information gap.  They also may contain sufficient explanation to support a TDIU determination.  Therefore, on remand, a VA medical examination complete with a VA medical opinion should be undertaken.  

III.  Inextricably Intertwined

Review of the electronic claims file also shows that the Veteran filed a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), in May 2015.  

Issues are inextricably intertwined when a determination on one could have a significant impact on the outcome of the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.  The issue of entitlement to service connection for sleep apnea is inextricably intertwined with the Veteran's TDIU claim on appeal.  Indeed, determining whether a TDIU should be considered on a schedular or an extraschedular basis depends on whether the Veteran has a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at 40 percent or more.  38 C.F.R. § 4.16(a).  Each pending issue, whether service connection or higher rating, thus must be resolved with resolution of the TDIU issue deferred until this occurs.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all pertinent VA treatment records regarding the Veteran dated from November 2012 to the present.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  
2.  Ask the Veteran to either submit all outstanding pertinent private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA.  This includes those from Dr. R.T. and Dr. B.G.  If the Veteran does the latter, make an initial request with follow-up as necessary.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for a VA medical examination of the Veteran complete with a VA medical opinion regarding the impact his service-connected disabilities [CAD (60%), PTSD (50%), tinnitus (10%), and bilateral hearing loss(0%)] have on his ability to secure or follow a substantially gainful occupation.  Specifics in this regard, like the type of work he is capable and not capable of performing as well as accommodations and limitations he would face while working, must be discussed in the opinion.  A clear and fully articulated rationale (explanation) is required to support it.

4.  Adjudicate the claim of entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.  Inform the Veteran of that decision.  Upon any denial of this service connection claim, notify the Veteran that he must perfect a timely appeal of this issue before it can be considered (on its merits) by the Board.  

5.  Finally, readjudicate the Veteran's claim of entitlement to a TDIU.  Issue a rating decision if the determination made is favorable to the Veteran.  If the determination is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the paper or electronic claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

